224 S.W.3d 26 (2007)
STATE of Missouri, Respondent,
v.
Jason Adam INGRIM, Appellant.
No. WD 65911.
Missouri Court of Appeals, Western District.
February 27, 2007.
Motion for Rehearing and/or Transfer Denied May 1, 2007.
Application for Transfer Denied June 26, 2007.
*27 Margaret Mueller Johnston, Columbia, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before THOMAS H. NEWTON, P.J., PATRICIA BRECKENRIDGE, Judge and JOSEPH M. ELLIS, Judge.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 1, 2007.

ORDER
PER CURIAM.
Jason Ingrim appeals his convictions for first-degree burglary (§ 569.160) and attempted forcible rape (§ 566.030) after jury trial. No jurisprudential purpose would be served by a formal written opinion. However, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).